Citation Nr: 1231032	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for hypertensive cardiovascular disease. 

2.  Entitlement to a disability evaluation in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1958 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  See VA Form 9.  At the time, the Veteran resided in Kawit, Cavite, in the Republic of the Philippines.  In April 2009, the Veteran informed the RO of his temporary change of mailing address located in Anaheim, California.  See April 2009 report of contact.  In November 2009, the Veteran informed the RO of his return to the Philippines, and requested all correspondence be mailed to Kawit, Cavite, in the Republic of the Philippines (the Veteran's permanent address of record).  See November 2009 report of contact.  The Veteran, however, indicated that he would return to the United States in six months, but did not provide an address.  Id.   

In July 2010, the RO attempted to contact the Veteran at his residence in the Philippines to ask him whether he preferred a travel board hearing or a videoconference hearing; however, a relative of the Veteran answered the phone and indicated that the Veteran was on vacation with his family in the United States.  See July 2010 report of contact.  

In a December 2010 letter, the RO informed the Veteran that he was scheduled for a January 2011 travel board hearing at the RO in San Diego, California.  The Veteran did not appear for the hearing, nor did he cancel or request that the hearing be rescheduled.  Significantly, the RO sent the aforementioned hearing notice to an address in Buena Park, California; however, there is no evidence of record that the Veteran ever vacationed, resided, or temporarily changed his address to such location.  

Although the Veteran reported that he temporarily changed his address to a location in Anaheim, California, in April 2009, he returned to the Philippines in November 2009.  Moreover, subsequent to the December 2010 hearing notification, all the mail in the claims file has been sent to the Veteran at his address in the Philippines, his permanent address of record.   

The Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing; a remand is required for such.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  Importantly, the Veteran must be provided notification of such hearing at his permanent address of record in the Republic of the Philippines. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.  Notification of such hearing must be sent to the Veteran's permanent address of record in the Republic of the Philippines, and a copy of the notice must be associated with the claims file.      

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


